Opinion by
Me. Justice Mestrezat,
We agree with the auditor and the court below in their construction of the will of Michael Levi, deceased, and are of opinion that David Levi, the executor, has no just cause of. complaint against the decree entered by the court. We think there was ample evidence to sustain the auditor’s findings of fact except as to part of Mrs. Levi’s claim, and his report having been confirmed by the court we will not disturb it save in this one respect.
We do not agree with the auditor and court in the dis-allowance of Hermine Levi’s claim of $6,000. We are aware that claims of this character must be sustained by a higher degree or quality of proof than is required of a stranger. She must establish her claim not simply by the weight of the evidence, but by proof that is clear and satisfactory. The opportunities for fraudulent collusion between husband and wife are so great, and the difficulty of defeating it by opposing proof imposes so great a burden that the protection of creditors in such cases requires a much higher standard of proof than in ordinary cases. As said in Earl v. Champion, 65 Pa. 191, 195: “The family relation is such and the probabilities of ownership so great on the part of the husband, that a plain and satis*238factory case should be made out before the wife can be permitted to hold property against honest creditors.”
We think Mrs. Levi brought herself within the most stringent rule applicable in such cases, and sustained her claim of $6,000 by proof that was both clear and satisfactory. In fact, it is not clear how under the circumstances she could have proved her claim by a higher degree of proof, except the whole transaction had been in writing. Her claim was for money secured from Snellenburg oh a mortgage of her real estate in Williamsport and loaned to her husband. David Levi, her son, testified that the money was raised on the mortgage of her separate property and that it went into her husband’s business. He was the manager of his father’s business and, therefore, had an opportunity to know the facts about which he testified. He further testified that the mortgage was paid by Mrs. Levi after her husband’s death out of money which she received from a life insurance policy carried by Levi in her favor. The testimony of David Levi was not impeached by any witness, nor by any fact except his relationship to the interested parties. His testimony was corrobo-' rated by the production of the bond and mortgage, a letter of Snellenburg acknowledging the receipt of the money from Mrs. Levi, and the record satisfaction of the mortgage after Levi’s death. There was nothing, save the relationship of the parties, to discredit any part of this testimony. Every opportunity was given the appellees to cross-examine David Levi and to produce testimony to defeat the claim of Mrs. Levi and to discredit the proof introduced in its support. The mortgage records of Lycoming county, the life insurance company and the testimony Of Snellenburg were all available to the appellees as evidence if they desired to impeach the claimant’s testimony. If David Levi was testifying falsely as to the insurance policy and the money received on it, or as to the mortgage transaction, the sources of information were open to the appellees by which they could have easily discovered the fact. It was quite natural for David Levi to act for his mother in all these transactions, and the fact is not in itself sufficient to discredit his testimony, especially as he gave the data which en*239abled the appellees to verify the truth or falsity of his testimony. He gave a detailed statement as to the loan by Snellenburg, how it was secured and how it was paid in addition to the written evidence sustaining the claim. Mrs. Levi cannot testify, her lips are sealed, and the testimony in the case shows that David Levi knew for whom and for what purpose the money was borrowed from Snellenburg. Acting as the agent of his mother, he also knew about the life policy, the receipt of the money on it, and the payment of the Snellenburg mortgage. As we have said the evidence in support of Mrs. Levi’s claim is not contradicted by either parol or record evidence. It shows the loan to Levi, and it also shows that the source from which Mrs. Levi obtained the money to make the loan was not her husband or her husband’s estate. It is not material whether she owned the real estate upon which the mortgage was placed in view of the fact that the mortgage was satisfied out of Mrs. Levi’s own funds, the money she received on the life policy of her husband. The two material questions in the case are whether there was a loan by Mrs. Levi to her husband, and whether the loan was made by her from money other than that received from her husband. The uncontradicted evidence in the case answers both questions in the affirmative.
The appeal of David Levi, executor, at No. 30, January Term, 1909, is dismissed and the decree as to him is affirmed. In the appeal of Hermine Levi at No. 29, January Term, 1909, the second assignment of error is sustained as to the claim of $6,000, which is directed to be allowed, and with this modification, the decree is affirmed.